Citation Nr: 1003099	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for a resection 
spur and arthroplasty of the calcanecocuboid joint of the 
left foot, currently assigned a 10 percent disability 
evaluation.

4.  Entitlement to an increased evaluation for avulsion of 
the right finger with a palmaris lingus graft to the flexorum 
digitorum profundus, currently assigned a 30 percent 
disability evaluation.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently assigned a 10 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1978 to December 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Muskogee, Oklahoma.

The Veteran submitted a VA Form 9 in May 2008 in which he 
requested a hearing before the Board at a local VA office.  
However, in October 2009, his representative submitted a 
request for a video conference hearing before the Board.  In 
accordance with the latter request, a letter was sent to the 
Veteran in December 2009 informing him that he was scheduled 
for a video hearing before the Board in January 2010.  
Nevertheless, the Veteran and his representative indicated in 
January 2010 that he wanted a travel board hearing at the RO 
rather than a video hearing.  The Veteran has not yet been 
provided such a hearing.  

The Board notes that the failure to afford the Veteran a 
hearing would amount to a denial of due process.  Therefore, 
the Veteran should be scheduled for a travel board hearing at 
that RO in Muskogee, Oklahoma.
 
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
travel board hearing with a Veterans Law 
Judge of the Board at the local office 
in accordance with his request.  The 
Veteran should be notified in writing of 
the date, time, and location of the 
hearing.  After the hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


